Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7, 13, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 6, lines 1-2 and lines 3-7, the multiple components are not described as alternatives, but as respective Markush groups, so in each instance of “or” in line 2 and line 7, “or” should be --and--. See claim 7, line 21 for the same indefiniteness.   
In claim 7, line 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 13, the recitation “are separable” is purely functional without structure sufficient to render the scope, metes and bounds of the claimed subject matter definite. 
In claim 15, line 2, “the plurality of voids” lacks antecedent basis from parent claims 14 and 1. 
In claim 18, lines 1-2, “a second end” is indefinite, as such is indefinitely identified absent any “first end”, which is not defined in claim 18 or parent claim 1. 
In claim 19, line 1, “the peelable or snappable film” lacks antecedent basis. In lines 2-3, the packaging assembly” lacks antecedent basis from parent claims 16 and 1.    

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	In this case, reference is made to the term “coupling feature”.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “Coupling feature” in claims 1-6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (6,439,276). Claims 1-9, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapeton et al. (6.358,241). Claims 1-9, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (5,842,567). Claims 1-4, 6, 8-9, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer (5,133,454). Each discloses a packaging container comprising a body (10; 200; 10; 10 and 21; respectively) comprising a first portion (12; 205; 12; 10) comprising a coupling feature (32; 210; 22a; 26), a second portion (14; 206; 14; 21) comprising a coupling feature (42; 211; 22b; 24) complementary to the first portion, and a hinge portion (16; 207; 16; 27) coupling the first portion to the second portion and adapted to move the packaging container from an open position to a closed position around a product, wherein the first portion and the second portion combine to form a void port (at 24 and/or 28; open end of 220; outermost end of 18; retaining 23) in the closed position. 
As to claim 2, each further discloses the packaging container defining with a product (40; 12; 20; 36) a composite packaging assembly.
As to claim 3, each further discloses the packaging container provided as claimed.
As to claim 4, each discloses the coupling features coupled in a closed position forming a packaging void for housing the product.  
As to claim 5, Shapeton et al. and Rowe et al. each disclose multiple coupling features.
As to claim 6, each discloses at least one of the identified equivalent coupling features. 
As to claim 7, each but Hammer discloses at least one of the alternative plastic materials. 
As to claim 8, each discloses at least one of a needle and a syringe.  
As to claim 9, each discloses the void port adapted to at least partially house a part of a needle, syringe or tubing in the closed position. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claims 14 and 15, each discloses the packaging container forming a foldable position with a locking mechanism. 
As to claim 16, each discloses the packaging container capable of being stacked with something, or another such container. 
As to claim 17, each discloses the packaging container having the hinge portion at a first end of the packaging container. 
As to claim 18, Hammer discloses an end of the packaging container comprising a snappable tab (22). 
As to claim 20, each discloses the packaging container capable of being housed in a larger flexible vessel. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over each of the prior art employed against claim 1. To provide the body with a conventional material of Shore A or B hardness, or a portion with an elastic modulus of conventional range would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as such a modification would predictably provide an effect of expected property recognized in the field of plastic packaging, official notice being made of the fact. It has been held to be within the level of ordinary skill in the art to select a known material with desired properties on the basis of its suitability for the intended use as an obvious matter of design choice. See In re Leshin, 125 USPQ 416.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over any one of the previously employed references further in view of Beich et al. (3,074,540). The previous discloses a single packaging container, but Beich et al. disclose forming a similar packaging container of multiple voids to house a plurality of products with the individual voids constructed to be separable from each other by spaced slits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the packaging container of any one of the previously employed containers in a multiplied composition in the manner of Beich et al. as claimed, as such a modification would predictably provide multiple packaging containers in a single step. It would have been obvious to one of ordinary skill in the art to merely provide a multiplicity of an individual packaging container in a multiple of the structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG